As filed with the Securities and Exchange Commission on May 11 , Registration Statement No. 333-158238 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NORFOLK SOUTHERN CORPORATION (Exact name of registrant as specified in its charter) Virginia 4011 52-1188014 (State or other jurisdiction of incorporation or organization) (Primary Standard Industries Classification Code Number) (I.R.S. Employer Identification No.) Three
